                         United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


PENNY SULKA,                                         §
                                                     §
       Plaintiff,                                    §
                                                     §
v.                                                   §   Case No. 4:18-cv-619-ALM-KPJ
                                                     §
EQUIFAX INFORMATION SERVICES,                        §
LLC, ET AL.,                                         §
                                                     §
       Defendants.                                   §

                MEMORANDUM ADOPTING REPORT AND
         RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this

action, this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C.

§ 636. On February 1, 2019, the report of the Magistrate Judge (Dkt. #31) was entered

containing proposed findings of fact and recommendations that Defendant Capital One Bank

(USA), N.A. (“Capital One”) be dismissed pursuant to Plaintiff’s Notice of Voluntary

Dismissal (the “Notice”) (Dkt. #30). The Notice represents that Plaintiff seeks to dismiss all

claims against Capital One with prejudice and without costs. See id.

       Having received the report of the United States Magistrate Judge, and no objections

thereto having been timely filed, the Court is of the opinion that the findings and conclusions

of the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

       Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that

Defendant Capital One is DISMISSED WITHOUT PREJUDICE from this lawsuit, with

each party to bear its own costs.
.



    Plaintiff’s claims against the remaining defendants remain pending at this time.

    IT IS SO ORDERED.
     SIGNED this 21st day of February, 2019.




                                   ___________________________________
                                   AMOS L. MAZZANT
                                   UNITED STATES DISTRICT JUDGE




                                           2
